Name: Directive (EU) 2017/853 of the European Parliament and of the Council of 17 May 2017 amending Council Directive 91/477/EEC on control of the acquisition and possession of weapons (Text with EEA relevance. )
 Type: Directive
 Subject Matter: politics and public safety;  international security;  social affairs;  information and information processing;  European Union law;  information technology and data processing;  defence
 Date Published: 2017-05-24

 24.5.2017 EN Official Journal of the European Union L 137/22 DIRECTIVE (EU) 2017/853 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 May 2017 amending Council Directive 91/477/EEC on control of the acquisition and possession of weapons (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Directive 91/477/EEC (3) established an accompanying measure for the internal market. It created a balance between, on the one hand, the commitment to ensure a certain freedom of movement for some firearms and their essential components within the Union, and, on the other hand, the need to control that freedom using security guarantees suited to those products. (2) Certain aspects of Directive 91/477/EEC need to be further improved in a proportionate way, in order to address the misuse of firearms for criminal purposes, and considering recent terrorist acts. In this context, the Commission called in its communication of 28 April 2015 on the European Agenda on Security, for the revision of that Directive and for a common approach on the deactivation of firearms to prevent their reactivation and use by criminals. (3) Once firearms are lawfully acquired and possessed in accordance with Directive 91/477/EEC, national provisions concerning the carrying of weapons, hunting or target shooting should apply. (4) For the purposes of Directive 91/477/EEC, the definition of a broker should cover any natural or legal person, including partnerships, and the term supply should be deemed to include lending and leasing. Since brokers provide services similar to those supplied by dealers, they should also be covered by Directive 91/477/EEC in respect of those obligations of dealers that are relevant to brokers' activities, to the extent that they are in a position to fulfil those obligations and in so far as these are not fulfilled by a dealer as regards the same underlying transaction. (5) The activities of a dealer include not only the manufacturing but also the modification or conversion of firearms, essential components and ammunition, such as the shortening of a complete firearm, leading to a change in their category or subcategory. Purely private, non-commercial activities, such as hand-loading and reloading of ammunition from ammunition components for own use or modifications of firearms or essential components owned by the person concerned, such as changes to the stock or sight or maintenance to address wear and tear of essential components, should not be considered to be activities that only a dealer would be permitted to undertake. (6) In order to increase the traceability of all firearms and essential components and to facilitate their free movement, all firearms or their essential components should be marked with a clear, permanent and unique marking and registered in the data-filing systems of the Member States. (7) The records held in the data-filing systems should contain all information allowing a firearm to be linked to its owner and should record the name of the manufacturer or brand, the country or place of manufacture, the type, make, model, calibre and serial number of the firearm or any unique marking applied to the frame or receiver of the firearm. Essential components other than the frame or receiver should be recorded in the data-filing systems under the record relating to the firearm to which they are to be fitted. (8) To prevent markings from being easily erased and to clarify which essential components the marking should be affixed to, common Union rules on marking should be introduced. Those rules should apply only to firearms or essential components that are manufactured or imported into the Union on or after 14 September 2018, when they are placed on the market, while firearms and parts manufactured or imported into the Union before that date should remain covered by the marking and registration requirements under Directive 91/477/EEC that are applicable until that date. (9) In view of the dangerous nature and durability of firearms and essential components, in order to ensure that competent authorities are able to trace firearms and essential components for the purpose of administrative and criminal proceedings and taking into account national procedural law, it is necessary that records in the data-filing systems be retained for a period of 30 years after the destruction of the firearms or essential components concerned. Access to those records and all related personal data should be restricted to competent authorities and should be permitted only up until 10 years after the destruction of the firearm or essential components concerned for the purpose of granting or withdrawing authorisations or for customs proceedings, including the possible imposition of administrative penalties, and up until 30 years after the destruction of the firearm or essential components concerned where that access is necessary for the enforcement of criminal law. (10) The efficient sharing of information between dealers and brokers, on the one hand, and national competent authorities, on the other, is important for the effective operation of the data-filing systems. Dealers and brokers should therefore provide information without undue delay to the national competent authorities. To facilitate that, national competent authorities should establish a means of electronic connection accessible to dealers and brokers, which can include submission of the information by email or directly through a database or other registry. (11) As regards Member States' obligation to have a monitoring system in place in order to ensure that the conditions for a firearms authorisation are met throughout its duration, Member States should decide whether or not the assessment is to involve a prior medical or psychological test. (12) Without prejudice to national laws addressing professional liability, the assessment of relevant medical or psychological information should not be presumed to assign any liability to the medical professional or other persons providing such information where firearms possessed in accordance with Directive 91/477/EEC are misused. (13) Firearms and ammunition should be stored in a secure manner when not immediately supervised. If stored otherwise than in a safe, firearms and ammunition should be stored separately from each other. When the firearm and ammunition are to be handed over to a carrier for transport, that carrier should be responsible for proper supervision and storage. Criteria for proper storage and for safe transportation should be defined by national law, taking into account the number and category of the firearms and ammunition concerned. (14) Directive 91/477/EEC should not affect Member States' rules which allow lawful transactions involving firearms, essential components and ammunition to be arranged by means of mail order, the internet or distance contracts as defined in Directive 2011/83/EU of the European Parliament and of the Council (4), for example by way of online auction catalogues or classified advertisements, telephone or email. However, it is essential that the identities of parties to such transactions and their lawful ability to enter into such transactions be capable of being checked and actually checked. As regards purchasers, it is therefore appropriate to ensure that their identity and, where relevant, the fact of their authorisation to acquire a firearm, essential components or ammunition be checked by a licensed or authorised dealer or broker, or by a public authority or a representative of such authority, prior to, or at the latest upon, delivery. (15) For the most dangerous firearms, stricter rules should be introduced in Directive 91/477/EEC in order to ensure that those firearms are, with some limited and duly reasoned exceptions, not allowed to be acquired, possessed or traded. Where those rules are not respected, Member States should take all appropriate measures, which might include the impounding of those firearms. (16) Member States should, however, have the possibility to authorise the acquisition and possession of firearms, essential components and ammunition classified in category A when necessary for educational, cultural, including film and theatre, research or historical purposes. Authorised persons could include, inter alia, armourers, proof houses, manufacturers, certified experts, forensic scientists and, in certain cases, those involved in film or television recordings. Member States should also be allowed to authorise individuals to acquire and possess firearms, essential components and ammunition classified in category A for national defence, such as in the context of voluntary military training provided under national law. (17) Member States should be able to choose to grant authorisations to recognised museums and collectors for the acquisition and possession of firearms, essential components and ammunition classified in category A when necessary for historical, cultural, scientific, technical, educational or heritage purposes, provided that such museums and collectors demonstrate, prior to being granted such an authorisation, that they have taken the necessary measures to address any risks to public security or public order, including by way of proper storage. Any such authorisation should take into account and reflect the specific situation, including the nature of the collection and its purposes, and Member States should ensure that a system is in place for monitoring collectors and collections. (18) Dealers and brokers should not be prevented from handling firearms, essential components and ammunition classified in category A in cases where the acquisition and possession of such firearms, essential components and ammunition is exceptionally allowed, where their handling is necessary for the purposes of deactivation or conversion, or whenever otherwise permitted under Directive 91/477/EEC, as amended by this Directive. Nor should dealers and brokers be prevented from handling such firearms, essential components and ammunition in cases not covered by Directive 91/477/EEC, as amended by this Directive, such as firearms, essential components and ammunition to be exported outside the Union or weapons to be acquired by the armed forces, the police or the public authorities. (19) Dealers and brokers should be able to refuse to complete any suspicious transaction for the acquisition of complete rounds of ammunition or live primer components of ammunition. A transaction may be considered suspicious if, for example, it involves quantities uncommon for the envisaged private use, if the purchaser appears unfamiliar with the use of the ammunition or if the purchaser insists on paying in cash while being unwilling to provide proof of his or her identity. Dealers and brokers should also be able to report such suspicious transactions to the competent authorities. (20) The risk of acoustic weapons and other types of blank-firing weapons being converted into real firearms is high. It is therefore essential to address the problem of such converted firearms being used in the commission of criminal offences, in particular by including them within the scope of Directive 91/477/EEC. Furthermore, to avoid the risk of alarm and signal weapons being manufactured in such a way that they are capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant, the Commission should adopt technical specifications in order to ensure that they cannot be so converted. (21) Taking into consideration the high risk of reactivating improperly deactivated firearms and in order to enhance security across the Union, such firearms should be covered by Directive 91/477/EEC. A definition of deactivated firearms should be given that reflects the general principles of deactivation of firearms as provided for by the Protocol against the Illicit Manufacturing of and Trafficking of Firearms, their Parts and Components and Ammunition, attached to Council Decision 2014/164/EU (5), which transposes that Protocol into the Union legal framework. (22) Firearms designed for military use, such as AK47 and M16, and which are equipped to operate on the basis of selective fire, where they may be manually adjusted between automatic and semi-automatic firing modes, should be classified as category A firearms and should therefore be prohibited for civilian use. If converted into semi-automatic firearms, they should be classified in point 6 of category A. (23) Some semi-automatic firearms can easily be converted to automatic firearms, thus posing a threat to security. Even in the absence of such conversion, certain semi-automatic firearms might be very dangerous when their capacity, in terms of the number of rounds, is high. Therefore, semi-automatic firearms with a fixed loading device allowing a high number of rounds to be fired, as well as semi-automatic firearms in combination with a detachable loading device having a high capacity, should be prohibited for civilian use. The mere possibility of fitting a loading device with a capacity exceeding 10 rounds for long firearms and 20 rounds for short firearms does not determine the classification of the firearm in a specific category. (24) Without prejudice to the renewal of authorisations in accordance with Directive 91/477/EEC, semi-automatic firearms which use rimfire percussion, including those with a calibre of.22 or smaller, should not be classified in category A unless they have been converted from automatic firearms. (25) The provisions of Directive 91/477/EEC relating to the European firearms pass as the main document needed for their respective activities by target shooters and other persons authorised in accordance with that Directive should be improved by including in the relevant provisions thereof a reference to firearms classified in category A, without prejudice to Member States' right to choose to apply more stringent rules. (26) Objects which have the physical appearance of a firearm (replica), but which are manufactured in such a way that they cannot be converted to expel a shot, bullet or projectile by the action of a combustible propellant, should not be covered by Directive 91/477/EEC. (27) Where Member States have national laws regulating antique weapons, such weapons are not subject to Directive 91/477/EEC. However, reproductions of antique weapons do not have the same historical importance or interest attached to them and may be constructed using modern techniques which can improve their durability and accuracy. Therefore, such reproductions should be brought within the scope of Directive 91/477/EEC. Directive 91/477/EEC is not applicable to other items, such as airsoft devices, which do not correspond to the definition of a firearm and are therefore not regulated by that Directive. (28) In order to improve the functioning of the exchange of information between Member States, it would be helpful if the Commission could assess the necessary elements of a system to support such exchange of information contained in the computerised data-filing systems in place in Member States, including the feasibility of enabling each Member State to access such a system. That system may use a module of the internal market information system (IMI) established by Regulation (EU) No 1024/2012 of the European Parliament and of the Council (6) specifically customised for firearms. Such exchange of information between Member States should take place in compliance with the rules on data protection laid down in Regulation (EU) 2016/679 of the European Parliament and of the Council (7). Where a competent authority needs to have access to the criminal records of a person applying for an authorisation to acquire or possess a firearm, that authority should be able to obtain that information under Council Framework Decision 2009/315/JHA (8). The Commission's assessment could be accompanied, if appropriate, by a legislative proposal taking into account existing instruments regarding exchange of information. (29) In order to ensure appropriate exchange of information by electronic means between Member States concerning authorisations granted for the transfer of firearms to another Member State and on refusals to grant authorisations to acquire or possess a firearm, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of establishing provisions enabling the Member States to create such a system of exchange of information. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (9). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (30) In order to ensure uniform conditions for the implementation of this Directive, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (10). (31) This Directive respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union. (32) Regulation (EU) 2016/679 should apply to the processing of personal data within the framework of Directive 91/477/EEC. Where personal data collected under Directive 91/477/EEC are processed for the purposes of the prevention, investigation, detection or prosecution of criminal offences or the execution of criminal penalties, the authorities processing those data should comply with rules adopted pursuant to Directive (EU) 2016/680 of the European Parliament and of the Council (11). (33) Since the objectives of this Directive cannot be sufficiently achieved by the Member States, but can rather, by reason of the scale and effects of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (34) Directive 91/477/EEC should therefore be amended accordingly. (35) As regards Iceland and Norway, this Directive and Directive 91/477/EEC constitute a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (12) which fall within the areas referred to in Article 1 of Council Decision 1999/437/EC (13). (36) As regards Switzerland, this Directive and Directive 91/477/EEC constitute a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (14) which fall within the areas referred to in Article 1 of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (15). (37) As regards Liechtenstein, this Directive and Directive 91/477/EEC constitute a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (16) which fall within the areas referred to in Article 1 of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (17), HAVE ADOPTED THIS DIRECTIVE: Article 1 Directive 91/477/EEC is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. For the purposes of this Directive, the following definitions apply: (1) firearm  means any portable barrelled weapon that expels, is designed to expel or may be converted to expel a shot, bullet or projectile by the action of a combustible propellant, unless it is excluded from that definition for one of the reasons listed in Part III of Annex I. Firearms are classified in Part II of Annex I. An object shall be considered to be capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant if: (a) it has the appearance of a firearm; and (b) as a result of its construction or the material from which it is made, it can be so converted; (2) essential component  means the barrel, the frame, the receiver, including both upper and lower receivers, where applicable, the slide, the cylinder, the bolt or the breech block, which, being separate objects, are included in the category of the firearms on which they are or are intended to be mounted; (3) ammunition  means the complete round or the components thereof, including cartridge cases, primers, propellant powder, bullets or projectiles, that are used in a firearm, provided that those components are themselves subject to authorisation in the Member State concerned; (4) alarm and signal weapons  means devices with a cartridge holder which are designed to fire only blanks, irritants, other active substances or pyrotechnic signalling rounds and which are not capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant; (5) salute and acoustic weapons  means firearms specifically converted for the sole use of firing blanks, for use such as in theatre performances, photographic sessions, film and television recordings, historical re-enactments, parades, sporting events and training; (6) deactivated firearms  means firearms that have been rendered permanently unfit for use by deactivation, ensuring that all essential components of the firearm in question have been rendered permanently inoperable and incapable of removal, replacement or modification in a manner that would permit the firearm to be reactivated in any way; (7) museum  means a permanent institution in the service of society and its development, open to the public, which acquires, conserves, researches and exhibits firearms, essential components or ammunition for historical, cultural, scientific, technical, educational, heritage or recreational purposes, and recognised as such by the Member State concerned; (8) collector  means any natural or legal person dedicated to the gathering and conservation of firearms, essential components or ammunition for historical, cultural, scientific, technical, educational or heritage purposes, and recognised as such by the Member State concerned; (9) dealer  means any natural or legal person whose trade or business consists wholly or partly of either of the following: (a) the manufacture, trade, exchange, hiring out, repair, modification or conversion of firearms or essential components; (b) the manufacture, trade, exchange, modification or conversion of ammunition; (10) broker  means any natural or legal person, other than a dealer, whose trade or business consists wholly or partly of either of the following: (a) the negotiation or arrangement of transactions for the purchase, sale or supply of firearms, essential components or ammunition; (b) arranging the transfer of firearms, essential components or ammunition within a Member State, from one Member State to another Member State, from a Member State to a third country or from a third country to a Member State; (11) illicit manufacturing  means the manufacturing or assembly of firearms, their essential components and ammunition: (a) from any essential component of such firearms illicitly trafficked; (b) without an authorisation issued in accordance with Article 4 by a competent authority of the Member State where the manufacture or assembly takes place; or (c) without marking firearms at the time of manufacture in accordance with Article 4; (12) illicit trafficking  means the acquisition, sale, delivery, movement or transfer of firearms, their essential components or ammunition from or through the territory of one Member State to that of another Member State if any one of the Member States concerned does not authorise it in accordance with this Directive or if the firearms, essential components or ammunition are not marked in accordance with Article 4; (13) tracing  means the systematic tracking of firearms and, where possible, their essential components and ammunition from manufacturer to purchaser for the purpose of assisting the competent authorities of Member States in detecting, investigating and analysing illicit manufacturing and illicit trafficking. 2. For the purposes of this Directive, a person shall be considered to be a resident of the country indicated by the address appearing on an official document showing his or her place of residence, such as a passport or a national identity card, which, on a check on acquisition or on possession, is submitted to the competent authorities of a Member State or to a dealer or broker. If a person's address does not appear on his or her passport or national identity card, his or her country of residence shall be determined on the basis of any other official proof of residence recognised by the Member State concerned. 3. A European firearms pass  shall be issued on request by the competent authorities of a Member State to a person lawfully entering into possession of and using a firearm. It shall be valid for a maximum period of 5 years, which may be extended, and shall contain the information set out in Annex II. It shall be non-transferable and shall record the firearm or firearms possessed and used by the holder of the pass. It must always be in the possession of the person using the firearm and any change in the possession or characteristics of the firearm, as well as the loss or theft thereof, shall be indicated on the pass.; (2) Article 2 is replaced by the following: Article 2 1. This Directive is without prejudice to the application of national provisions concerning the carrying of weapons, hunting or target shooting, using weapons lawfully acquired and possessed in accordance with this Directive. 2. This Directive shall not apply to the acquisition or possession of weapons and ammunition, in accordance with national law, by the armed forces, the police or the public authorities. Nor shall it apply to transfers regulated by Directive 2009/43/EC of the European Parliament and of the Council (*1). (*1) Directive 2009/43/EC of the European Parliament and of the Council of 6 May 2009 simplifying terms and conditions of transfers of defence-related products within the Community (OJ L 146, 10.6.2009, p. 1).;" (3) Article 4 is amended as follows: (a) paragraphs 1, 2 and 3 are replaced by the following: 1. With respect to firearms manufactured or imported into the Union on or after 14 September 2018, Member States shall ensure that any such firearm, or any essential component, placed on the market has been: (a) provided with a clear, permanent and unique marking without delay after manufacture and at the latest before its placement on the market, or without delay after importation into the Union; and (b) registered in compliance with this Directive without delay after manufacture and at the latest before its placement on the market, or without delay after importation into the Union. 2. The unique marking referred to in point (a) of paragraph 1 shall include the name of the manufacturer or brand, the country or place of manufacture, the serial number and the year of manufacture, if not already part of the serial number, and the model where feasible. This shall be without prejudice to the affixing of the manufacturer's trademark. Where an essential component is too small to be marked in compliance with this Article, it shall be marked at least with a serial number or an alphanumeric or digital code. The marking requirements for firearms or essential components that are of particular historical importance shall be determined in accordance with national law. Member States shall ensure that each elementary package of complete ammunition is marked in such a way as to indicate the name of the manufacturer, the identification batch (lot) number, the calibre and the type of ammunition. For the purposes of paragraph 1 and this paragraph, Member States may choose to apply the provisions of the Convention for the Reciprocal Recognition of Proof Marks on Small Arms of 1 July 1969. Furthermore, Member States shall ensure, at the time of transfer of a firearm or its essential components from government stocks to permanent civilian use, the unique marking, as provided for under paragraph 1, permitting identification of the transferring entity. 2a. The Commission shall adopt implementing acts establishing technical specifications for the marking. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 13b(2). 3. Each Member State shall establish a system for the regulation of the activities of dealers and brokers. Such systems shall include at least the following measures: (a) the registration of dealers and brokers operating within the territory of that Member State; (b) the licensing or authorisation of the activities of dealers and brokers within the territory of that Member State; and (c) a check of the private and professional integrity and of the relevant abilities of the dealer or broker concerned. In the case of a legal person, the check shall be both on the legal person and on the natural person or persons directing the undertaking.; (b) paragraph 4 is amended as follows: (i) in the first subparagraph, the second sentence is replaced by the following: That data-filing system shall record all information relating to firearms which is needed in order to trace and identify those firearms, including: (a) the type, make, model, calibre and serial number of each firearm and the mark applied to its frame or receiver as a unique marking in accordance with paragraph 1, which shall serve as the unique identifier of each firearm; (b) the serial number or unique marking applied to the essential components, where that differs from the marking on the frame or receiver of each firearm; (c) the names and addresses of the suppliers and of the persons acquiring or possessing the firearm, together with the relevant date or dates; and (d) any conversions or modifications to a firearm leading to a change in its category or subcategory, including its certified deactivation or destruction and the relevant date or dates. Member States shall ensure that the record of firearms and the essential components, including the related personal data, is retained in the data-filing systems by the competent authorities for a period of 30 years after the destruction of the firearms or essential components in question. The records of firearms and essential components referred to in the first subparagraph of this paragraph and the related personal data shall be capable of being accessed: (a) by the authorities competent to grant or withdraw authorisations referred to in Article 6 or 7 or by the authorities competent for customs proceedings, for a period of 10 years after the destruction of the firearm or the essential components in question; and (b) by the authorities competent for the prevention, investigation, detection or prosecution of criminal offences or the execution of criminal penalties, for a period of 30 years after the destruction of the firearm or the essential components in question. Member States shall ensure that the personal data are deleted from the data-filing systems upon expiry of the periods specified in the second and third subparagraphs. This is without prejudice to cases in which specific personal data have been transferred to an authority competent for the prevention, investigation, detection or prosecution of criminal offences or the execution of criminal penalties and are used in that specific context, or to other authorities competent for a compatible purpose provided for by national law. In those cases, the processing of such data by the competent authorities shall be regulated by the national law of the Member State concerned, in full compliance with Union law, in particular on data protection.; (ii) the second subparagraph is replaced by the following: Throughout their period of activity, dealers and brokers shall be required to maintain a register in which each firearm and each essential component subject to this Directive that is received or disposed of by them shall be recorded, together with particulars enabling the firearm or essential component concerned to be identified and traced, in particular the type, make, model, calibre and serial number thereof and the names and addresses of the suppliers and of the persons acquiring it. Upon the cessation of their activities, dealers and brokers shall deliver that register to the national authorities responsible for the data-filing systems provided for in the first subparagraph. Member States shall ensure that dealers and brokers established in their territory report transactions involving firearms or essential components without undue delay to the national competent authorities, that dealers and brokers have an electronic connection to those authorities for such reporting purposes and that the data-filing systems are updated immediately upon receipt of information concerning such transactions.; (c) paragraph 5 is replaced by the following: 5. Member States shall ensure that all firearms may be linked to their owner at any moment.; (4) Article 4a is replaced by the following: Article 4a Without prejudice to Article 3, Member States shall allow the acquisition and possession of firearms only by persons who have been granted a licence or, with respect to firearms classified in category C, who are specifically permitted to acquire and possess such firearms in accordance with national law.; (5) Article 4b is deleted; (6) Articles 5 and 6 are replaced by the following: Article 5 1. Without prejudice to Article 3, Member States shall permit the acquisition and possession of firearms only by persons who have good cause and who: (a) are at least 18 years of age, except in relation to the acquisition, other than through purchase, and possession of firearms for hunting and target shooting, provided that in that case persons of less than 18 years of age have parental permission, or are under parental guidance or the guidance of an adult with a valid firearms or hunting licence, or are within a licensed or otherwise approved training centre, and the parent, or an adult with a valid firearms or hunting licence, assumes responsibility for proper storage pursuant to Article 5a; and (b) are not likely to be a danger to themselves or others, to public order or to public safety; the fact of having been convicted of a violent intentional crime shall be considered as indicative of such danger. 2. Member States shall have in place a monitoring system, which they may operate on a continuous or non-continuous basis, to ensure that the conditions of authorisation set by national law are met throughout the duration of the authorisation and, inter alia, relevant medical and psychological information is assessed. The specific arrangements shall be determined in accordance with national law. Where any of the conditions of authorisation is no longer met, Member States shall withdraw the respective authorisation. Member States may not prohibit persons resident within their territory from possessing a firearm acquired in another Member State unless they prohibit the acquisition of the same type of firearm within their own territory. 3. Member States shall ensure that an authorisation to acquire and an authorisation to possess a firearm classified in category B shall be withdrawn if the person who was granted that authorisation is found to be in possession of a loading device apt to be fitted to centre-fire semi-automatic firearms or repeating firearms, which: (a) can hold more than 20 rounds; or (b) in the case of long firearms, can hold more than 10 rounds, unless that person has been granted an authorisation under Article 6 or an authorisation which has been confirmed, renewed or prolonged under Article 7(4a). Article 5a In order to minimise the risk of firearms and ammunition being accessed by unauthorised persons, Member States shall establish rules on the proper supervision of firearms and ammunition and rules on their proper storage in a secure manner. Firearms and their ammunition shall not be readily accessible together. Proper supervision shall mean that the person lawfully possessing the firearm or the ammunition concerned has control over it during its transportation and use. The level of scrutiny of such proper storage arrangements shall reflect the number and category of the firearms and ammunition concerned. Article 5b Member States shall ensure that, in cases involving the acquisition and selling of firearms, essential components or ammunition classified in category A, B or C by means of distance contracts as defined in point (7) of Article 2 of Directive 2011/83/EU of the European Parliament and of the Council (*2), the identity, and where required, the authorisation of the purchaser of the firearm, essential components or ammunition are checked prior to, or at the latest upon, delivery thereof to that person, by: (a) a licensed or authorised dealer or broker; or (b) a public authority or a representative of that authority. Article 6 1. Without prejudice to Article 2(2), Member States shall take all appropriate measures to prohibit the acquisition and possession of the firearms, the essential components and the ammunition classified in category A. They shall ensure that those firearms, essential components and ammunition unlawfully held in contravention of that prohibition are impounded. 2. For the protection of the security of critical infrastructure, commercial shipping, high-value convoys and sensitive premises, as well as for national defence, educational, cultural, research and historical purposes, and without prejudice to paragraph 1, the national competent authorities may grant, in individual cases, exceptionally and in a duly reasoned manner, authorisations for firearms, essential components and ammunition classified in category A where this is not contrary to public security or public order. 3. Member States may choose to grant to collectors, in individual special cases, exceptionally and in a duly reasoned manner, authorisations to acquire and possess firearms, essential components and ammunition classified in category A, subject to strict conditions on security, including the demonstration to the national competent authorities that measures are in place to address any risks to public security or public order and that the firearms, essential components or ammunition concerned are stored with a level of security proportionate to the risks associated with unauthorised access to such items. Member States shall ensure that collectors authorised under the first subparagraph of this paragraph are identifiable within the data-filing systems referred to in Article 4. Such authorised collectors shall be obliged to maintain a register of all firearms in their possession classified in category A, which shall be accessible to the national competent authorities. Member States shall establish an appropriate monitoring system with respect to such authorised collectors, taking all relevant factors into account. 4. Member States may authorise dealers or brokers, in their respective professional capacities, to acquire, manufacture, deactivate, repair, supply, transfer and possess firearms, essential components and ammunition classified in category A, subject to strict conditions regarding security. 5. Member States may authorise museums to acquire and possess firearms, essential components and ammunition classified in category A, subject to strict conditions regarding security. 6. Member States may authorise target shooters to acquire and possess semi-automatic firearms classified in point 6 or 7 of category A, subject to the following conditions: (a) a satisfactory assessment of relevant information arising from the application of Article 5(2); (b) provision of proof that the target shooter concerned is actively practising for or participating in shooting competitions recognised by an officially recognised shooting sports organisation of the Member State concerned or by an internationally established and officially recognised shooting sport federation; and (c) provision of a certificate from an officially recognised shooting sports organisation confirming that: (i) the target shooter is a member of a shooting club and has been regularly practising target shooting in it for at least 12 months; and (ii) the firearm in question fulfils the specifications required for a shooting discipline recognised by an internationally established and officially recognised shooting sport federation. As regards firearms classified in point 6 of category A, Member States applying a military system based on general conscription and having in place over the last 50 years a system of transfer of military firearms to persons leaving the army after fulfilling their military duties may grant to those persons, in their capacity as a target shooter, an authorisation to keep one firearm used during the mandatory military period. The relevant public authority shall transform those firearms into semi-automatic firearms and shall periodically check that the persons using such firearms do not represent a risk to public security. The provisions set out in points (a), (b) and (c) of the first subparagraph shall apply. 7. Authorisations granted under this Article shall be reviewed periodically at intervals not exceeding 5 years.; (*2) Directive 2011/83/EU of the European Parliament and of the Council of 25 October 2011 on consumer rights, amending Council Directive 93/13/EEC and Directive 1999/44/EC of the European Parliament and of the Council and repealing Council Directive 85/577/EEC and Directive 97/7/EC of the European Parliament and of the Council (OJ L 304, 22.11.2011, p. 64)." (7) Article 7 is amended as follows: (a) in paragraph 4, the following subparagraph is added: Authorisations for possession of firearms shall be reviewed periodically, at intervals not exceeding 5 years. An authorisation may be renewed or prolonged if the conditions on the basis of which it was granted are still fulfilled.; (b) the following paragraph is inserted: 4a. Member States may decide to confirm, renew or prolong authorisations for semi-automatic firearms classified in point 6, 7 or 8 of category A in respect of a firearm which was classified in category B, and lawfully acquired and registered, before 13 June 2017, subject to the other conditions laid down in this Directive. Furthermore, Member States may allow such firearms to be acquired by other persons authorised by Member States in accordance with this Directive, as amended by Directive (EU) 2017/853 of the European Parliament and of the Council (*3). (*3) Directive (EU) 2017/853 of the European Parliament and of the Council of 17 May 2017 amending Council Directive 91/477/EEC on control of the acquisition and possession of weapons (OJ L 137, 24.5.2017, p. 22).;" (8) in Article 8, paragraph 3 is replaced by the following: 3. If a Member State prohibits or makes subject to authorisation the acquisition and possession within its territory of a firearm classified in category B or C, it shall inform the other Member States, which shall expressly include a statement to that effect on any European firearms pass they issue for such a firearm, pursuant to Article 12(2).; (9) Article 10 is replaced by the following: Article 10 1. The arrangements for the acquisition and possession of ammunition shall be the same as those for the possession of the firearms for which the ammunition is intended. The acquisition of loading devices for centre-fire semi-automatic firearms which can hold more than 20 rounds or more than 10 rounds in the case of long firearms shall be permitted only for persons who are granted an authorisation under Article 6 or an authorisation which has been confirmed, renewed or prolonged under Article 7(4a). 2. Dealers and brokers may refuse to complete any transaction for the acquisition of complete rounds of ammunition, or components of ammunition, which they reasonably consider to be suspicious owing to its nature or scale, and shall report any such attempted transaction to the competent authorities.; (10) the following Articles are inserted: Article 10a 1. Member States shall take measures to ensure that devices with a cartridge holder which are designed to fire only blanks, irritants, other active substances or pyrotechnic signalling rounds are not capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant. 2. Member States shall classify as firearms devices with a cartridge holder which are designed to fire only blanks, irritants, other active substances or pyrotechnic signalling rounds and which are capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant. 3. The Commission shall adopt implementing acts laying down technical specifications for alarm and signal weapons manufactured or imported into the Union on or after 14 September 2018 to ensure that they are not capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 13b(2). The Commission shall adopt the first such implementing act by 14 September 2018. Article 10b 1. Member States shall make arrangements for the deactivation of firearms to be verified by a competent authority in order to ensure that the modifications made to a firearm render all its essential components permanently inoperable and incapable of removal, replacement or modification in a manner that would permit the firearm to be reactivated in any way. Member States shall, in the context of that verification, provide for the issuance of a certificate and record attesting to the deactivation of the firearm and the apposition of a clearly visible mark to that effect on the firearm. 2. The Commission shall adopt implementing acts laying down deactivation standards and techniques to ensure that all essential components of a firearm are rendered permanently inoperable and incapable of removal, replacement or modification in a manner that would permit the firearm to be reactivated in any way. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 13b(2). 3. The implementing acts referred to in paragraph 2 shall not apply to firearms deactivated prior to the date of application of those implementing acts unless those firearms are transferred to another Member State or placed on the market subsequent to that date. 4. Member States may notify to the Commission within 2 months after 13 June 2017 their national deactivation standards and techniques applied before 8 April 2016, justifying the reasons for which the level of security ensured by those national deactivation standards and techniques is equivalent to that ensured by the technical specifications for deactivation of firearms set out in Annex I to Commission Implementing Regulation (EU) 2015/2403 (*4) as applicable on 8 April 2016. 5. When Member States notify the Commission in accordance with paragraph 4 of this Article, the Commission shall, at the latest 12 months after notification, adopt implementing acts deciding whether the national deactivation standards and techniques thus notified ensured that firearms were deactivated with a level of security equivalent to that ensured by the technical specifications for deactivation of firearms set out in Annex I to Implementing Regulation (EU) 2015/2403 as applicable on 8 April 2016. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 13b(2). 6. Until the date of application of the implementing acts referred to in paragraph 5, any firearm deactivated in accordance with the national deactivation standards and techniques applied before 8 April 2016 shall, when transferred to another Member State or placed on the market, comply with the technical specifications for deactivation of firearms set out in Annex I to Implementing Regulation (EU) 2015/2403. 7. Firearms deactivated before 8 April 2016 in accordance with the national deactivation standards and techniques that have been found to ensure a level of security equivalent to that ensured by the technical specifications for deactivation of firearms set out in Annex I to Implementing Regulation (EU) 2015/2403 as applicable on 8 April 2016 shall be considered to be deactivated firearms, including when they are transferred to another Member State or placed on the market after the date of application of the implementing acts referred to in paragraph 5. (*4) Commission Implementing Regulation (EU) 2015/2403 of 15 December 2015 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (OJ L 333, 19.12.2015, p. 62).;" (11) in the title of Chapter 3, the word Community is replaced by the word Union; (12) in Article 11, paragraph 1 is replaced by the following: 1. Firearms may, without prejudice to Article 12, be transferred from one Member State to another only in accordance with the procedure laid down in this Article. That procedure shall also apply in respect of transfers of firearms following a sale by means of a distance contract as defined in point (7) of Article 2 of Directive 2011/83/EU.; (13) Article 12, paragraph 2 is amended as follows: (a) the first subparagraph is replaced by the following: Notwithstanding paragraph 1, hunters and historical re-enactors, in respect of firearms classified in category C, and target shooters, in respect of firearms classified in category B or C and firearms classified in category A for which an authorisation has been granted under Article 6(6) or for which the authorisation has been confirmed, renewed or prolonged under Article 7(4a), may, without the prior authorisation referred to in Article 11(2), be in possession of one or more firearms during a journey through two or more Member States with a view to engaging in their activities, provided that: (a) they are in possession of a European firearms pass listing such firearm or firearms; and (b) they are able to substantiate the reasons for their journey, in particular by producing an invitation or other proof of their hunting, target shooting or historical re-enactment activities in the Member State of destination.; (b) the third subparagraph is replaced by the following: However, this derogation shall not apply to journeys to a Member State that, pursuant to Article 8(3), either prohibits the acquisition and possession of the firearm in question or makes it subject to authorisation. In that case, an express statement to that effect shall be entered on the European firearms pass. Member States may also refuse the application of this derogation in the case of firearms classified in category A for which an authorisation has been granted under Article 6(6) or for which the authorisation has been confirmed, renewed or prolonged under Article 7(4a).; (14) in Article 13, the following paragraphs are added: 4. The competent authorities of the Member States shall exchange, by electronic means, information on the authorisations granted for the transfer of firearms to another Member State and information with regard to refusals to grant authorisations as provided for in Articles 6 and 7 on grounds of security or relating to the reliability of the person concerned. 5. The Commission shall provide for a system for the exchange of information mentioned in this Article. The Commission shall adopt delegated acts in accordance with Article 13a in order to supplement this Directive by laying down the detailed arrangements for the systematic exchange of information by electronic means. The Commission shall adopt the first such delegated act by 14 September 2018.; (15) Article 13a is replaced by the following: Article 13a 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 13(5) shall be conferred on the Commission for an indeterminate period of time from 13 June 2017. 3. The delegation of power referred to in Article 13(5) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 13(5) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council.; (16) the following Article is inserted: Article 13b 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (*5). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. (*5) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).;" (17) in Article 15, paragraph 1, the word Community is replaced by the word Union; (18) Article 17 is replaced by the following: Article 17 By 14 September 2020, and every 5 years thereafter, the Commission shall submit to the European Parliament and to the Council a report on the application of this Directive, including a fitness check of its provisions, accompanied, if appropriate, by legislative proposals concerning, in particular, the categories of firearms in Annex I and issues related to the implementation of the system for the European firearms pass, to marking and the impacts of new technologies such as 3D printing, the use of QR code and the use of radio-frequency identification (RFID).; (19) Annex I is amended as follows: (1) Part II is amended as follows: (a) the introductory part is replaced by the following: For the purposes of this Directive, firearms are classified in the following categories:; (b) point A is amended as follows: (i) the introductory part is deleted; (ii) in category A, the following points are added: 6. Automatic firearms which have been converted into semi-automatic firearms, without prejudice to Article 7(4a). 7. Any of the following centre-fire semi-automatic firearms: (a) short firearms which allow the firing of more than 21 rounds without reloading, if: (i) a loading device with a capacity exceeding 20 rounds is part of that firearm; or (ii) a detachable loading device with a capacity exceeding 20 rounds is inserted into it; (b) long firearms which allow the firing of more than 11 rounds without reloading, if: (i) a loading device with a capacity exceeding 10 rounds is part of that firearm; or (ii) a detachable loading device with a capacity exceeding 10 rounds is inserted into it. 8. Semi-automatic long firearms (i.e. firearms that are originally intended to be fired from the shoulder) that can be reduced to a length of less than 60 cm without losing functionality by means of a folding or telescoping stock or by a stock that can be removed without using tools. 9. Any firearm in this category that has been converted to firing blanks, irritants, other active substances or pyrotechnic rounds or into a salute or acoustic weapon.; (iii) category B is replaced by the following: Category B  Firearms subject to authorisation 1. Repeating short firearms. 2. Single-shot short firearms with centre-fire percussion. 3. Single-shot short firearms with rimfire percussion whose overall length is less than 28 cm. 4. Semi-automatic long firearms whose loading device and chamber can together hold more than three rounds in the case of rimfire firearms and more than three but fewer than twelve rounds in the case of centre-fire firearms. 5. Semi-automatic short firearms other than those listed under point 7(a) of category A. 6. Semi-automatic long firearms listed under point 7(b) of category A whose loading device and chamber cannot together hold more than three rounds, where the loading device is detachable or where it is not certain that the weapon cannot be converted, with ordinary tools, into a weapon whose loading device and chamber can together hold more than three rounds. 7. Repeating and semi-automatic long firearms with smooth-bore barrels not exceeding 60 cm in length. 8. Any firearm in this category that has been converted to firing blanks, irritants, other active substances or pyrotechnic rounds or into a salute or acoustic weapon. 9. Semi-automatic firearms for civilian use which resemble weapons with automatic mechanisms other than those listed under point 6, 7 or 8 of category A.; (iv) category C is replaced by the following: Category C  Firearms and weapons subject to declaration 1. Repeating long firearms other than those listed in point 7 of category B. 2. Long firearms with single-shot rifled barrels. 3. Semi-automatic long firearms other than those listed in category A or B. 4. Single-shot short firearms with rimfire percussion whose overall length is not less than 28 cm. 5. Any firearm in this category that has been converted to firing blanks, irritants, other active substances or pyrotechnic rounds or into a salute or acoustic weapon. 6. Firearms classified in category A or B or this category that have been deactivated in accordance with Implementing Regulation (EU) 2015/2403. 7. Single-shot long firearms with smooth-bore barrels placed on the market on or after 14 September 2018.; (v) category D is deleted; (c) point B is deleted; (2) Part III is replaced by the following: III. For the purposes of this Annex, objects which correspond to the definition of a firearm  shall not be included in that definition if they: (a) are designed for alarm, signalling, life-saving, animal slaughter or harpoon fishing or for industrial or technical purposes provided that they can be used for the stated purpose only; (b) are regarded as antique weapons where these have not been included in the categories set out in Part II and are subject to national laws. Pending coordination throughout the Union, Member States may apply their national laws to the firearms listed in this Part; (20) in Annex II, point (f) is replaced by the following: (f) the statements: The right to travel to another Member State with one or more of the firearms classified in category A, B or C mentioned in this pass shall be subject to one or more prior corresponding authorisations from the Member State visited. Such authorisations may be recorded on the pass. The prior authorisation referred to above is not in principle necessary in order to travel with a firearm classified in category C with a view to engaging in hunting or historical re-enactment activities or with a firearm classified in category A, B or C for the purpose of taking part in target shooting, on condition that the traveller is in possession of the firearms pass and can establish the reason for the journey.  Where a Member State has informed the other Member States, in accordance with Article 8(3), that the possession of certain firearms classified in category B or C is prohibited or subject to authorisation, one of the following statements shall be added: A journey to ¦ (State(s) concerned) with the firearm ¦ (identification) shall be prohibited.  A journey to ¦ (State(s) concerned) with the firearm ¦ (identification) shall be subject to authorisation. . Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 14 September 2018. They shall immediately inform the Commission thereof. 2. By way of derogation from paragraph 1 of this Article, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 4(3) and Article 4(4) of Directive 91/477/EEC, as amended by this Directive, by 14 December 2019. They shall immediately inform the Commission thereof. 3. When Member States adopt the measures under paragraphs 1 and 2, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 4. Notwithstanding paragraph 1, Member States may, as regards firearms acquired before 14 September 2018, suspend the requirement to declare firearms classified in point 5, 6 or 7 of category C until 14 March 2021. 5. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Strasbourg, 17 May 2017. For the European Parliament The President A. TAJANI For the Council The President C. ABELA (1) OJ C 264, 20.7.2016, p. 77. (2) Position of the European Parliament of 14 March 2017 (not yet published in the Official Journal) and decision of the Council of 25 April 2017. (3) Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (OJ L 256, 13.9.1991, p. 51). (4) Directive 2011/83/EU of the European Parliament and of the Council of 25 October 2011 on consumer rights, amending Council Directive 93/13/EEC and Directive 1999/44/EC of the European Parliament and of the Council and repealing Council Directive 85/577/EEC and Directive 97/7/EC of the European Parliament and of the Council (OJ L 304, 22.11.2011, p. 64). (5) Council Decision 2014/164/EU of 11 February 2014 on the conclusion, on behalf of the European Union, of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime (OJ L 89, 25.3.2014, p. 7). (6) Regulation (EU) No 1024/2012 of the European Parliament and of the Council of 25 October 2012 on administrative cooperation through the Internal Market Information System and repealing Commission Decision 2008/49/EC (the IMI Regulation) (OJ L 316, 14.11.2012, p. 1). (7) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (8) Council Framework Decision 2009/315/JHA of 26 February 2009 on the organisation and content of the exchange of information extracted from the criminal record between Member States (OJ L 93, 7.4.2009, p. 23). (9) OJ L 123, 12.5.2016, p. 1. (10) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (11) Directive (EU) 2016/680 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data by competent authorities for the purposes of the prevention, investigation, detection or prosecution of criminal offences or the execution of criminal penalties, and on the free movement of such data, and repealing Council Framework Decision 2008/977/JHA (OJ L 119, 4.5.2016, p. 89). (12) OJ L 176, 10.7.1999, p. 36. (13) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (14) OJ L 53, 27.2.2008, p. 52. (15) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (16) OJ L 160, 18.6.2011, p. 21. (17) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19).